Citation Nr: 1009263	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-09 710A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at St. John's 
Medical Center from September 6 to September 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1971 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 administrative 
decision of the VAMC in Muskogee, Oklahoma, which denied 
reimbursement for unauthorized medical expenses.  

The appellant testified before the undersigned at a May 2009 
videoconference hearing at the RO.  A transcript has been 
associated with the file.

At the May 2009 hearing, the Board had the Veteran's claims 
folder from the Veterans Health Administration (VHA) which 
pertained to his claim for reimbursement of unauthorized 
medical expenses.  However, the appellant also provided 
testimony regarding a waiver of overpayment appeal.  That 
issue would originate with a VA Regional Office (RO) which is 
a part of the Veterans Benefits Administration (VBA) rather 
than the VAMC which is a part of VHA.  The Board subsequented 
requested and received the Veteran's VBA claims folder.  
However, a review of the claims folder does not contain any 
documentation pertaining to the generation of the Veteran's 
overpayment or his attempts to obtain a waiver of such 
overpayment.  Furhtermore, the RO has not certified a waiver 
of overpayment appeal to the Board.  Accordingly, the issue 
of waiver of overpayment is REFERRED to the RO for 
appropriate action, to include consideration of the testimony 
provided before the undersigned.  




FINDING OF FACT

On May 21, 2009, prior to the promulgation of a decision in 
the appeal, the appellant stated under oath that he wished to 
withdraw this appeal of the denial of his claim for 
reimbursement of unauthorized medical expenses.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On May 21, 2009, prior to the promulgation of a decision in 
the appeal, the appellant stated under oath before the 
undersigned that he wished to withdraw this appeal.  He 
indicated that the medical expenses had already been 
reimbursed by Medicaid. 

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of the denial of payment or reimbursement for the 
cost of unauthorized private medical expenses incurred at St. 
John's Medical Center from September 6 to September 8, 2006, 
is dismissed.



		
DAVID L. WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


